Supplement dated October 31, 2011 to the Prospectus for Principal Variable Contracts Funds, Inc. dated May 1, 2011 (as supplemented on June 16, 2011, July 20, 2011, and August 1, 2011) (Not all Accounts are offered in all variable annuity and variable life insurance contracts.) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. A CCOUNT S UMMARIES S MALL C AP G ROWTH A CCOUNT II On or about November 15, 2011, under the Management and Sub-Advisor(s) and Portfolio Manager(s) headings, delete the section for Essex Investment Management Company, LLC and the related portfolio manager information. S MALL C AP V ALUE A CCOUNT I On or about November 15, 2011, under the Management and Sub-Advisor(s) and Portfolio Manager(s) headings, delete the section for Mellon Capital Management Corporation and the related portfolio manager information. MANAGEMENT OF THE FUND The Sub-Advisors On or about November 15, 2011, delete the section for Essex Investment Management Company, LLC and the related portfolio manager information. On or about November 15, 2011, delete the section for Mellon Capital Management Corporation and the related portfolio manager information.
